 In the Matter ofEDWARD& JOHNBURKE,LTD.,andAMERICANFEDERATIONOF OFFICEEMPLoYEEs,LOCAL20940Case No. R-0963-Decided October 11, 1941Jurisdiction:beverageimporting and distributing industry.Investigation and Certification of Representatives:existence of question:stipu-lated ; election necessary.Unit Appropriate for Collective Bargaining:office employees including the assist-ant shipping and receiving clerk.White & Case, by Mr. Chester Bordeaec,of New York City, for theCompany.Mr. Sidney M. Feitelbero,of New York City, for the Union.Mr. Dan. M. Byrd, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 18, 1941, American Federation of Office Employees, Local20940, herein called the Union, filed with the Regional Director forthe Second Region (New York City) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Edward & John Burke, Ltd., Long Island City, NewYork, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On August 7, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On August 25, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.atNew York City, before Daniel Baker, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to36 N. L. R. B., No. 8.64 EDWARD & JOHN BURKE,, LTD.65introduce evidence bearing on the issues was afforded all parties.Atthe hearing, the.. Company. moved that the petition of the Union bedismissed.The Trial Examiner did not rule on the motion. Themotion is hereby denied for reasons stated -hereinafter.During thecourse of the hearing, the Trial Examiner made various rulings onother motions and on objections to the admission of evidence.' TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On September 17, 1941, the Company filed a brief, whichthe Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS or FACTI.THE BUSINESS OF THE COMPANYEdward & John Burke, Ltd., a New York Corporation subsidiaryof E. & J. Burke, Ltd., Dublin, Ireland, is engaged in the businessof importing and distributing alcoholic liquors, malt liquors, and softdrinks.Its prise ipal place of business is at Long Island City,New York, where it maintains an office and warehouse.The Com-pany annually distributes alcoholic and non-alcoholic productsamounting in excess of $1,000,000 in value, 20 per cent of whichare imported from foreign countries and delivered to its warehouseat Long Island City and to other places in the State of New York and,other States.The remaining 80 per cent of the products distributedby the Company are produced within the State of New York byother companies and delivered to warehouses of the Company anddirectly to customers of the Company. The Company annuallydistributes 41 per cent of the products sold by it to points outside theState of New York. The Company's trade-marks used in connec-tion with spirit and malt liquors are registered in the United StatesPatent Office.The Company concedes that it is engaged in com-merce within the meaning of the Act.11.THE ORGANIZATION INVOLVEDAmerican Federation of Office Employees, Local 20940, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership certain employees of the Company.'' The Company moved to dismiss the Union's petition on the ground that the Unionfailed to show that it is a labor organization within the meaning of the Act. It appearsthat the Union exists for the purpose of furthering the interests of office employees ofthe Company and other companies through the processes of collective bargaining, that itadmits to membership such employees, that it collects dues from such employees, andthat it has entered into contracts on behalf of such employees with various companies.We find the Company's contention to be without merit. The motion of the Companyhas been hereinabove denied433118-42-vol. 36-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEQUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Union requested recognition asthe exclusive representative of the Company's office employees withinan alleged appropriate unit, and that the Company refused to extendsuch recognition until the Union has been certified by the Board.A statement by the Regional Director introduced into evidenceshows that the Union represents a substantial number of employeeswithin the unit alleged by it to be appropriate 2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, bnd substantialrelation to trade, traffic, and commerce among the several States andforeign countries and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that the appropriate unit should include alloffice employees of the Company at its office together with the ship-ping clerks employed by the Company in its warehouse. The Companyagrees that all persons employed in its office should be. included withinthe appropriate unit, but opposes the inclusion of the two shippingclerks in its warehouse, Tage Johnson and John Eisele.Johnson is carried on the Company's payroll as the head shippingand receiving clerk, and Eisele is listed as assistant shipping and re-ceiving clerk.The daily duties of the two employees require them tosupervise the activities of truck drivers and laborers delivering theCompany's merchandise and working in its warehouse and to keepsuch records as are necessary.On those occasions when Johnson isabsent,Eisele supplants him in authority at the Company's ware-house.Both employees are bonded, and the Company holds thementirely responsible for the efficient operation of the warehouse.They2The Regional Director reported that the Union submitted 10 applications for member-ship,dated between May 19 and 21, 1941,allbearing apparently genuine originalsignatures.The Regional Director reported further that eight signatures were namesof persons on the Company'spay roll for June 22,1941.This pay roll contains thenames of 22 persons within the unit alleged by the Union to be appropriate. EDWARD & JOHN BURKE, LTD.67alone have keys to the warehouse. Prior to March 14, 1929, the Com-pany employed one Rogers as superintendent over the warehouse.Since Rogers' separation from the Company's employment, Johnsonhas exercised the authority and duties formerly exercised by the super-intendent.Johnson's employment record with the Company presentlylists him as superintendent of the warehouse, and he has participatedas a management representative in conferences with representativesof the bargaining agent for other employees in the warehouse.Weare of the opinion that the duties of Johnson are of a sufficientlysupervisory nature to warrant his exclusion from a unit of routineoffice and clerical workers.We find that Eisele should be includedwithin the appropriate unit, since his duties are primarily of a clericalnature.We find that all office employees in the Company's office, includingthe assistant shipping and receiving clerk, John Eisele, constitute aunit appropriate for the purposes of collective bargaining.We findfurther that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTAPI4VESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot. In accord-ance with our usual practice, we find that those eligible to vote in theelection shall be the employees of the Company within the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Election, subject to such limita-tions and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entire rec-ord, in the case, the Board makes the folowing :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Edward & John Burke, Ltd., Long IslandCity, New York, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All office employees in the Company's office, including the as-sistant shipping and receiving clerk, John Eisele, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act. 68DECISIONSOF NATIONAL LABORRELATIONS BOARDDIRECTION OF ELECTIONBy virtueof and pursuantto thepower vestedin the National LaborRelationsBoard bySection 9(c) of theNationalLaborRelationsAct, and pursuantto ArticleIII, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,as part ofthe investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Edward & John Burke, Ltd., LongIslandCity, New York, anelectionby secret ballot shall be conductedas early as possible, butnot laterthan thirty (30) days from the date of thisDirection, underthe directionand supervisionof theRegionalDirector for the SecondRegion, acting in this matter as agent forthe NationalLabor RelationsBoard, andsubjectto ArticleIII, Section 9, of said Rules and Regu-lations, among all office employeesin the Company's office who wereemployed during the pay-roll period immediately preceding the,date of thisDirection,including the assistantshippingand receivingclerk, JohnEisele andemployees who were illor on vacation or inthe active military service or training of the United States,or tem-porarilylaid off,but excludingemployeeswho have sincequit or beendischargedfor cause,to determinewhether ornot they desire to berepresented by American Federation of OfficeEmployees,Local 20940,for the purposesof collective bargaining.